Trippe, Judge.
The evidence in the record does not show that any offense *36was committed in the county of Fulton. The witness *said the house was-on the corner of Broad and Walton streets, without further defining the locality. It was necessary to prove in what county these streets are. Courts do not judicially take cognizance of such facts. It is proper to remark, that the Solicitor General stated that the omission to insert the county in the brief of the evidence was an oversight and not observed until the case was here. This is very probably true, but the record is all that can speak on that point. By it this Court and parties are bound.
Judgment reversed.